Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154657                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154657
                                                                    COA: 334086
                                                                    St. Joseph CC: 15-020097-FC
  KEVIN LEE MASON,
            Defendant-Appellant.

  _________________________________________/

         By order of June 7, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 13, 2016 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2017
           s0717
                                                                               Clerk